Where a plaintiff'has taken a rule for trial by a struck jury, and has not proceeded thereon, he is not entitled to the costs of the term.This cause had been removed by certiorari. The plaintiff had taken a rule for trial by special jury in the Court of Common Pleas, which still subsisted. No jury had been struck, and the defendant put off the trial on a legal ground. The plaintiff moved for the costs of the term, which ivas refused by the court, the plaintiff having taking no steps in pursuance of his rule. The bar declared this to be the practice.